Exhibit 10.1

[MRMI LETTERHEAD]

March 30, 2012

Gregory K. Silvers

EPT Concord II, LLC

c/o Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Dear Mr. Silvers:

Reference is made to that certain Option Agreement, dated as of December 21,
2011, between EPT Concord II, LLC (“EPT”), as owner of the Property described
therein, and Monticello Raceway Management, Inc. (“MRMI”; together with EPT,
collectively, the “Parties”), as tenant, a copy of which is attached hereto as
Exhibit A (the “Option Agreement”), with respect to MRMI’s option to lease the
Property in accordance with the terms set forth in the form of lease attached
thereto as Exhibit B. The Parties hereby agree to amend the Option Agreement to
extend the MDA Outside Date (as defined therein) by thirty (30) days, such that
the MDA Outside Date (as defined therein) shall mean April 30, 2012. Neither EPT
nor MRMI (nor any of their respective permitted successors or assigns) shall
have the right to terminate the Option Agreement prior to the MDA Outside Date
as extended by this letter agreement. Furthermore, the Parties agree to amend
the Option Agreement to extend the term of the Option Exercise Period (as
defined therein) by thirty (30) days, such that the Option Exercise Period End
Date (as defined therein) shall mean July 21, 2012 (as the same may be extended
pursuant to Section 1(b) of the Option Agreement). Except for the extension of
the MDA Outside Date and the Option Exercise Period End Date, the Option
Agreement is unamended and remains in full force and effect.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If the foregoing accurately sets forth your understanding of our agreement,
please indicate your concurrence by signing in the space provided below and
returning one copy of this letter to the undersigned. We look forward to
continuing to work with you to complete the master development plan
expeditiously.

 

Very truly yours, Monticello Raceway Management, Inc. By:  

/s/ Laurette J. Pitts

  Name: Laurette J. Pitts   Title: Chief Financial Officer

Accepted and agreed to as of

the 30th day of March, 2012:

 

EPT Concord II, LLC By:  

/s/ Gregory K. Silvers

  Name: Gregory K. Silvers   Title: Vice President

With notice to:

EPT Concord II, LLC

c/o Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Attention: Asset Manager

And copies to:

Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Attention: General Counsel

and

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Harry R. Silvera, Esq.